The plaintiff in error, hereinafter called defendant, was convicted of driving an automobile upon the public streets of the city of Woodward while under the influence of intoxicating liquor, and was sentenced to serve a term of one year in the penitentiary and to pay a fine of $1,500.
The appeal was filed in this court April 29, 1930. The state has filed its motion to dismiss the appeal, first, because no notice of appeal was served on the county attorney or court clerk as provided by law, and no summons in error served upon the Attorney General or waived by the Attorney General. An examination of the record shows that the contention of the Attorney General is correct. A defendant desiring to appeal in a criminal case must serve a written notice upon the court clerk and upon the county attorney. Where the notice is not served as required by law, this court does not acquire jurisdiction. Sharer v. State, 40 Okla. Cr. 420, 269 P. 511.
The motion of the Attorney General is sustained, and the attempted appeal is dismissed. *Page 392